Citation Nr: 0508348	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  97-24 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral 
defective hearing.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1980.  

Service connection for a foot disorder (jungle rot) was 
denied by the RO in November 1981, and for a back disorder 
and bilateral defective hearing in February and June 1988, 
after the veteran failed to report for several VA 
examinations without demonstrating good cause.  The veteran 
and his representative were notified of these actions and did 
not appeal.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from June and July 1997 decisions 
by the RO which denied service connection for the three 
disabilities now at issue on appeal.  A personal hearing at 
the RO was held in May 1998.  A videoconference hearing was 
held at the RO before the undersigned member of the Board in 
June 2003.  The Board remanded the appeal to the RO for 
additional development in September 1999, August 2002, and 
November 2003.  In the latter remand, the Board noted that 
there had been a final prior denial of the claims and 
directed the RO to readjudicated the issues under the 
provisions of 38 C.F.R. § 20.1105 for reopened claims.  

In the November 2003 remand, the Board noted that the veteran 
submitted a claim of service connection for stomach ulcers in 
July 1987, but that there had been no subsequent development 
or rating decision addressing this issue.  The matter was 
referred to the RO for investigation.  However, it appears 
that no further action was undertaken.  According, the issue 
is again referred to the RO for appropriate action.  
FINDINGS OF FACT

1.  Service connection for defective hearing, a back 
disability, and a foot disorder, claimed as jungle rot, was 
last finally denied by an unappealed decision by the RO in 
June 1988.  

2.  The additional evidence received since June 1988, is 
either cumulative of evidence already of record or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

CONCLUSIONS OF LAW

1.  The June 1988 RO decision that denied service connection 
for defective hearing, a back disability, and a foot 
disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2004).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for bilateral 
defective hearing.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5108, 5126 (West 2002); C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 20.1105 (2004).  

3.  New and material evidence has not been submitted to 
reopen the claim of service connection for a back disability.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 
5126 (West 2002); C.F.R. §§ 3.104(a), 3.156(a), 3.159, 
20.1105 (2004).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for a foot disorder.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 
5126 (West 2002); C.F.R. §§ 3.104(a), 3.156(a), 3.159, 
20.1105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.   

The Board concludes that information and discussions as 
contained in the June and July 1997 rating decisions, the 
June 1997 and February 1998 statements of the case, the July 
1997, June 1988, July and November 2000, June 2002, and 
January 2005, supplemental statements of the case (SSOC), the 
September 1999 and November 2003 Board remands, and in 
letters sent to the veteran in October 2001 and March 2004 
have provided the veteran with sufficient information 
regarding the applicable regulations.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefits sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that the record has been fully developed, and 
that it is difficult to discern what further guidance VA 
could have provided to the veteran regarding what additional 
evidence he should submit to substantiate his claims.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  There is 
no indication that there is additional evidence to obtain; 
there is no additional notice that should be provided; and 
there has been a complete review of all the evidence without 
prejudice to the veteran.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
veteran.  The Board concludes that any such error is 
harmless, and does not prohibit review of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Finality

Service connection for defective hearing, a back disability, 
and a foot disorder was last denied by the RO in June 1988.  
There was no appeal of this decision and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of previously disallowed claims is pertinent in the 
consideration of the current claims on appeal.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Furthermore, the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

The evidence of record at the time of the November 1981 RO 
decision that denied service connection for a foot disorder, 
claimed as jungle rot, included the veteran's service medical 
records and a VA outpatient report showing treatment for 
stomach problems in 1981.  The service medical records showed 
no complaints, treatment, abnormalities, or diagnosis of a 
foot disorder or jungle rot.  The veteran was seen in service 
for low back pain on two occasions, in February 1977 and in 
June 1978.  There were no clinical findings or assessment in 
February 1977.  In June 1978, the veteran reported low back 
pain for three days, and denied any history of back pain or 
skin problems (he was also seen for a rash on his left arm).  
The assessment was strained muscle and he was instructed to 
refrain from lifting over 15 pounds for a couple of days and 
given a balm.  

The veteran was scheduled for a VA examination in November 
1981, but failed to report and did not contact VA to 
reschedule.  He was subsequently notified that his claim was 
denied, and did not appeal that determination.  

The evidence of record at the time of the June 1988 RO 
decision included the veteran's service medical records and 
several VA outpatient records for treatment of various 
maladies from 1981 to 1987.  

A VA progress note in April 1981 indicated that the veteran 
had athlete's foot between his toes and was prescribed an 
ointment.  A May 1984 note indicated low back pain of unknown 
etiology.  In March 1987, the veteran reported low back pain 
for three days with tenderness over the lateral latissimus 
dorsi without spasm.  The diagnosis was musculoskeletal pain.  
In May 1987, he reported back pain off and on.  There was 
full range of motion and no tenderness.  The impression was 
chronic back pain. 

The veteran failed to report for a VA examination in December 
1987.  He then called and asked to be rescheduled for another 
examination, but failed to report for the rescheduled 
examination in March 1988.  Again, he called after failing to 
report for the examination and asked to be rescheduled, but 
failed to report for the third rescheduled examination in 
April 1988.   A VA audiological examination in April 1988 was 
reported to be unreliable and recommended that he have 
another examination.  

The evidence added to the record since the June 1988 RO 
decision includes numerous VA medical records, including some 
duplicates, for treatment from 1984 to 2000, and a transcript 
of a personal hearing.  

The outpatient notes show treatment for various maladies, 
including bunions, tinea pedis, ear problems, and low back 
pain.  X-ray studies of the feet in September 1991 showed 
mild hallux valgus and some flexion deformity at 
interphalangeal joints, bilaterally.  In February 1992, the 
veteran was seen for hearing complaints with a history of 
noise exposure in service and working around loud equipment 
for the past three years.  At that time, the veteran 
indicated that his hearing was fine and just wanted to know 
if he needed his ears irrigated.  He also complained of 
ringing in his ears.  In November 1997, he complained of 
intermittent low back pain, especially when working because 
it involved a lot of bending.  The assessment was chronic low 
back pain.  A VA audiological examination in November 1999 
showed normal hearing, bilaterally.  

The medical records are essentially cumulative and redundant 
of information previously considered and show only continued 
treatment for various maladies including foot and back 
problems; there is no evidence of hearing loss.  The evidence 
previously reviewed showed no chronic residuals referable to 
the disabilities now at issue on appeal in service or until 
many years after discharge from service.  As a whole, the 
additional medical evidence does not offer any new probative 
information relating any of the veteran's current problems to 
military service and is merely cumulative of evidence already 
of record.  

The veteran's testimony in May 1998 and June 2003 was to the 
effect that he injured his back in a fall, and that he 
developed foot problems (jungle rot) in Panama during 
service.  He testified that he was carried out of the jungle 
on a stretcher and was treated at a hospital and released the 
same day.  He did not report his back or foot problems at the 
time of his discharge examination because he just wanted to 
get out of the military.  He believed that he had a hearing 
disorder which was related to military service, but that he 
was not aware of the findings from a recent VA audiological 
examination.  

Much of his testimony as to the causes of his current claimed 
disabilities is clearly inconsistent with the service medical 
records and the medical evidence received since his discharge 
from service.  That is, the service medical records do not 
show any complaints, treatment, or abnormalities referable to 
jungle rot or any foot disorder or hearing problems during 
service.  The first objective findings of a low back problem 
was in June 1978, and then he reported his symptoms were 
present for three days.  The first evidence of a foot 
disorder, diagnosed as athlete's foot, was in 1981; of a low 
back problem post-service was in May 1984, and there is no 
evidence of a hearing loss at present.  Furthermore, the 
veteran has not provided any competent evidence relating any 
current disability to military service.  Therefore, the Board 
finds his testimony is patently incredible and unreliable 
and, thus, not new and material for purposes of reopening his 
claim.  

The veteran, as a lay person, is not competent to offer a 
medical opinion, nor does such testimony provide a sufficient 
basis for reopening a previously disallowed claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray 
v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's current disabilities 
to military service.  The medical reports do not offer any 
new probative information and are merely cumulative of 
evidence already of record.  Accordingly, a basis to reopen 
the claims of service connection for bilateral defective 
hearing, a low back disability, and a foot disorder have not 
been presented.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for bilateral defective 
hearing, the appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a back disability, the 
appeal is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a foot disorder, the 
appeal is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


